11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


Hanlon Gas Processing, Ltd.                 * From the 91st District
and Permian Leasing, L.L.C.,                  Court of Eastland County,
                                               Trial Court No. CV1242829.

Vs. No. 11-12-00334-CV                        * July 11, 2013

Eastland County Guardian, Inc.,               * Per Curiam Memorandum Opinion
                                                (Panel consists of: McCall, J.,
                                                Willson, J., and Hill, sitting by
                                                assignment)



     This court has considered Hanlon Gas Processing, Ltd., Permian Leasing,
L.L.C., and Eastland County Guardian, Inc.'s joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court=s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against the party incurring the same.